DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The method claims (1-2, 4-20) and the product claim (21) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a process that does not require receiving a design for a dental crown, which is a method step that is required by the method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s originally filed specification discloses and illustrates several embodiments of retention and adjustment aids including ribs 40 in Fig 6 and slots 60, 62 in Fig 12. Claims 1 and 13 recite methods for making dental crowns having the structure of both “continuous circumferential rib feature” and “a first slot” and “a second slot.” However, there is no indication in the originally filed specification that the embodiments of the continuous circumferential rib and the slots are usable together.
Indeed, as the first slot 60 extends in a direction transverse to the circumferential direction, it appears that a combination of the embodiments of Fig 12 and Fig 6 would result in a circumferential rib feature that is impossible to be “continuous” due to the break in the circumference of the crown caused by the slot.    
For the purposes of examination, Examiner will consider “continuous” to be met if the rib extends on both sides of a slot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al. (US 2013/0224688) in view of Manne (US 4,015,332).
As to claim 1, Mayr teaches a method for making a dental crown (“Process for producing a dental article” (Title)), comprising steps of: receiving a design for a dental crown ([0255]: “An STL computer file describing the 3-dim. shape of the article to be produced (e.g. dental veneer) was loaded into the software of the printer (ZCorp 310 plus printer; ZCorporation, Burlington, USA).”), comprising: a wall having a bottom edge (see the Figures, for example. The crown illustrated in Fig 3 has a wall with a bottom edge); and an occlusal portion joined with the wall opposite the bottom edge (as shown in Figs 1-3), the wall and the occlusal portion forming an interior surface and an opposing exterior surface (as illustrated in Fig 1, item 3, referred to as Part B), wherein a thinnest portion of the wall has a thickness of less than 300 microns ([0045]: “Dental articles are typically of small size and may comprise sections having a wall thickness in the range of about 100 µm to 1000 µm”), wherein the wall and the occlusal portion both comprise an additively manufacturable material ([0089-0090]: the ceramic material of the crown is zirconia. [0099]: “Part B is produced by a rapid-prototyping technology”), and making the dental crown using additive manufacturing ([0099]: “Part B is produced by a rapid-prototyping technology”). 
Mayr does not teach wherein the wall includes a retention feature on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall; wherein the wall further includes a first slot extending fully through the wall and joined with the bottom edge, and a second slot extending fully through the wall and joined with the first slot opposite the bottom edge. Rather Mayr [0189-0190] teaches adhesion between dental components depends upon surface geometry and small cavities or recesses in the surfaces, but not the specific retention feature as claimed. 
However, Manne teaches a dental crown wherein the wall includes a retention feature (horizontal grooves 25) on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall. See Fig. 1 which illustrates grooves 25 extending on either side of the split 28. Col 4 lns 9-14 teaches the horizontal grooves are useful for retaining applied fluid dental cement. Manne further teaches a first slot extending fully through the wall and joined 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr to include the groove and split structure of Manne. Such a person would have been motivated to do so in order to achieve the benefits of the grooves 25 and slots 28, 26 of Manne such as improved dental cement retention (especially in view of Mayr’s teaching that the surface geometry and small recesses are important for adhesion) and flexural fit.
Moreover, Mayr in view of Manne obviates: comprising additively manufacturing the wall, the occlusal portion, and the retention feature (since the entirety of Mayr is made by rapid prototyping, and since the groove 25 and slots 28, 26 of Manne are obviated to be part of the geometry of Mayr, the geometry of the combination of Mayr and Manne is obviated to be made by the rapid prototyping process of Mayr.). 
As to claim 2, Mayr in view of Manne teaches the method of claim 1, further comprising sintering the dental crown after making the dental crown using the additive manufacturing (Mayr [0175-0176]).
As to claim 5, Mayr in view of Manne teaches the method of claim 1, wherein the wall and the occlusal portion comprise zirconia (Mayr [0089-0090]: the ceramic material of the crown is zirconia.).
As to claim 6, Mayr in view of Manne teaches the method of claim 1, but does not teach the receiving step includes receiving the design wherein the rib feature has a width along the interior surface of the wall of at least 250 microns. 
However, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide for the width of the grooves 25 of Mayr in view of Manne to be at least 250 microns because Applicant has not disclosed that the width of 250 microns provides an advantage, is used for a particular purpose, or solves a stated problem above those also disclosed by Manne. One of ordinary skill in the art, furthermore, would have expected Manne’s crown, and applicant’s invention, to perform equally well with either the width taught by Manne (it is inferred the groove 25 is just a fraction of 1mm, the thinnest wall thickness disclosed by Manne) or the claimed 250 micron width because both protrusion dimensions would perform the same function of allowing the flow of dental cement, considering the typical side of dental cement particles.
Therefore, it would have been prima facie obvious to modify Mayr in view of Manne to obtain the width of the grooves to be 250 microns because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mayr in view of Manne.
As to claim 7, Mayr in view of Manne teaches the method of claim 1, but does not teach the receiving step includes receiving the design wherein the rib feature recedes from the interior surface of the wall by at least 150 microns.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to recede the grooves of 
Therefore, it would have been prima facie obvious to modify Mayr in view of Manne to recede the grooves by at least 150 microns because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mayr in view of Manne.
As to claim 10, Mayr in view of Manne teaches the method of claim 1, wherein the receiving step includes receiving the design wherein the wall is fracturable at the rib feature in order to adjust a height of the crown (the groove 25 of Manne causes the design of Mayr in view of Manne to be fracturable. Because the groove 25 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.). 
As to claim 11, Mayr in view of Manne teaches the method of claim 1, wherein the receiving step includes receiving the design wherein the retention feature comprises multiple continuous circumferential rib features receding from the interior surface of the wall (Manne Fig. 1 illustrates two layers of grooves 25.). 
As to claim 12, Mayr in view of Manne teaches the method of claim 11, wherein the receiving step includes receiving the design wherein the wall is fracturable at each of the multiple rib features in order to adjust a height of the crown (the groove 25 of Hansen causes the design of Mayr in view of Manne to be fracturable. Because the groove 25 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
As to claim 13, Mayr teaches a method for making a dental crown (“Process for producing a dental article” (Title)), comprising steps of: receiving a design for a dental crown ([0255]: “An STL computer file describing the 3-dim. shape of the article to be produced (e.g. dental veneer) was loaded into the software of the printer (ZCorp 310 plus printer; ZCorporation, Burlington, USA).”), comprising: a wall having a bottom edge (see the Figures, for example. The crown illustrated in Fig 3 has a wall with a bottom edge); and an occlusal portion joined with the wall opposite the bottom edge (as shown in Figs 1-3), the wall and the occlusal portion forming an interior surface and an opposing exterior surface (as illustrated in Fig 1, item 3, referred to as Part B), wherein a thinnest portion of the wall has a thickness of less than 300 microns ([0045]: “Dental articles are typically of small size and may comprise sections having a wall thickness in the range of about 100 µm to 1000 µm”), wherein the wall and the occlusal portion both comprise an additively manufacturable material ([0089-0090]: the ceramic material of the crown is zirconia. [0099]: “Part B is produced by a rapid-prototyping technology”), and making the dental crown using additive manufacturing ([0099]: “Part B is produced by a rapid-prototyping technology”). 
Mayr does not teach wherein the wall includes a retention feature on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall, wherein the interior surface of the wall includes an identification feature; wherein the wall further includes a first slot extending fully through the wall and joined with the bottom edge, and a second slot extending fully through the wall and joined with the first slot opposite the bottom edge. Rather Mayr [0189-0190] teaches adhesion between dental components depends upon surface geometry and small cavities or recesses in the surfaces, but not the specific retention feature as claimed. 
However, Manne teaches a dental crown wherein the wall includes a retention feature (horizontal grooves 25) on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall. See Fig. 1 which illustrates grooves 25 extending on either side of the split 28. Col 4 lns 9-14 teaches the horizontal grooves are useful for retaining applied fluid dental cement. Manne further teaches a first slot extending fully through the wall and joined with the bottom edge (split 28 as shown in Fig 1. Manne Col 4 lines 53+ teaches, “This hinge action permits the form A to expand when form A is forced over the stump of a tooth to be crowned.”), and a second slot extending fully through the wall and joined with the first slot opposite the bottom edge (aperture 26 as shown in Fig 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr to include the groove and split 
As to an identification feature, any feature on the surface of the dental crown may be used as an identification feature, as in the broadest reasonable interpretation, the identification feature must merely be visible to an artisan. The specific configuration of such an identification feature would otherwise be considered a mere obvious design choice. Since Manne teaches grooves 25 and ridges 24 are on the inner surface of the crown, such designs are considered identification features.
Mayr in view of Manne further obviates: comprising additively manufacturing the wall, the occlusal portion, the retention feature, and the identification feature. (Since the entirety of Mayr is made by rapid prototyping, and since the groove and slots of Manne is obviated to be part of the geometry of Mayr, the geometry of the combination of Mayr and Manne is obviated to be made by the rapid prototyping process of Mayr.).
As to claim 14, Mayr in view of Manne teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature protrudes from the interior surface of the wall (Manne teaches ridges 24 which protrude from the interior surface of the wall). 
Manne does not teach the ridges protrude 100 microns. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to extend the ridges of Mayr in view of Manne 100 microns 
Therefore, it would have been prima facie obvious to modify Mayr in view of Manne to obtain the protrusion of the ridges by 100 microns because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mayr in view of Manne.
As to claim 15, Mayr in view of Manne teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature has a dimension of 1000 microns (as the crown of Manne is approximately cylindrical, and since the wall thickness is taught to be from 1-5 microns, and since the length of the groove 25 (in this case, an identification feature) is approximately equal to the width of the crown, the length of the groove is therefore in the range of 500 to 2500 microns, which overlaps the claimed value.). 
As to claim 16, Mayr in view of Manne teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature comprises a company name (this is considered to be a mere obvious design choice).
As to claim 17, Mayr in view of Manne teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature comprises at least one of a tooth number, a crown size, a lot number, or a custom crown case identification number (this is considered to be a mere obvious design choice).
As to claim 18, Mayr in view of Manne teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the wall is fracturable at the rib feature in order to adjust a height of the crown (the groove 25 of Manne causes the design of Mayr in view of Manne to be fracturable. Because the groove 25 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
As to claim 19, Mayr in view of Manne teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the retention feature comprises multiple continuous circumferential rib features receding from the interior surface of the wall (Manne Fig. 1 shows two rows of grooves 25). 
As to claim 20, Mayr in view of Manne teaches the method of claim 19, wherein the receiving step includes receiving the design wherein the wall is fracturable at each of the multiple rib features in order to adjust a height of the crown (the grooves 25 of Manne causes the design of Mayr in view of Manne to be fracturable. Because the grooves 25 are a thinner wall section, the wall is capable of being fractured at those sections. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr in view of Manne as applied to claim 1 above, and further in view of Worthington (US 2003/0039943).
As to claim 4, Mayr in view of Hansen teaches the method of claim 1, but does not teach the receiving step includes receiving the design wherein the wall includes notches extending fully through the wall at the bottom edge. However, in the field of dental crowns, it was well known at the time the invention was effectively filed to provide for notches extending through a crown wall at a bottom edge. See Worthington which teaches distal windows (notches) 632, 634 in Fig 30-32. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the geometry of the notches of Worthington in the crown of Mayr in view of Manne. Such a person would have been motivated to do so, with a reasonable expectation of success for the purpose of achieving the desired conformity with the present dentition teeth and to approximate the anatomy of a natural tooth. See Worthington [0108-0109 and [0113]-[0114].
As to claim 8, Mayr in view of Manne and Worthington teaches the method of claim 4, wherein the receiving step includes receiving the design wherein the notches have a width of at least 500 microns along the bottom edge (Worthington [0144]: “The concave mesio-distal sidewalls 632, 634 further conform to the convex sidewalls of adjacent teeth 662, 664 to form a substantially uniform proximal gap.... A suitable proximal gap is typically less than 1 mm in width, with a width of about 0.5 mm being preferred.”).
As to claim 9, Mayr in view of Manne and Worthington teaches the method of claim 4, wherein the receiving step includes receiving the design wherein the notches extend by at least 1000 microns along the interior surface of the wall away from the bottom edge (Worthington [0093]: “The shell 20, selected for a particular tooth, preferably has an occluso-gingival length such that a gingival margin of the shell approximately fits a gingival margin of the prepared tooth and such that the occlusal surface of the shell has a clearance from the opposed tooth 66 of one-half to one millimeter.”
Response to Arguments
Applicant’s arguments, see pages 6-7 filed 19 January 2022 with respect to the rejection(s) of claim(s) 1-20 under combinations of Mayr, Hansen, Worthington and Boronkay have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayr in view of Manne (US 4,015,332) and Worthington.
Examiner notes that Applicant’s arguments go to the newly claimed slots. Examiner admits that Hansen does not teach slots and instead provides Manne, which teaches split 28 and aperture 26, which are slots meeting the claimed features. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        8 February 2022